Matter of Armanida Realty Corp. v Town of Oyster Bay (2015 NY Slip Op 02117)





Matter of Armanida Realty Corp. v Town of Oyster Bay


2015 NY Slip Op 02117


Decided on March 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2013-00458
 (Index No. 9660/12)

[*1]In the Matter of Armanida Realty Corp., petitioner/plaintiff-appellant, 
vTown of Oyster Bay, et al., respondents/defendants-respondents.


Harris Beach, PLLC, Uniondale, N.Y. (Keith M. Corbett of counsel), for petitioner/plaintiff-appellant.
Goldberg Segalla, LLP, Garden City, N.Y. (Brendan T. Fitzpatrick and Christopher Kendric of counsel), for respondents/defendants-respondents.

DECISION & ORDER
In a hybrid proceeding pursuant to CPLR article 78 to review a determination of the respondents/defendants dated May 4, 2012, finding that the subject premises contained a dangerous condition, and, inter alia, prohibiting entry into the subject premises, and action for injunctive relief, the petitioner/plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Galasso, J.), entered October 11, 2012, as denied its motion to preliminarily enjoin the respondents/defendants from enforcing the determination during the pendency of the proceeding/action.
ORDERED that the order is affirmed insofar as appealed from, with costs.
"Although the purpose of a preliminary injunction is to preserve the status quo pending a trial, the remedy is considered a drastic one, which should be used sparingly" (Trump on the Ocean, LLC v Ash, 81 AD3d 713, 715). "To obtain a preliminary injunction, a movant must establish, by clear and convincing evidence, (1) a likelihood of success on the merits, (2) irreparable injury absent a preliminary injunction, and (3) a balancing of the equities in the movant's favor" (Arthur J. Gallagher & Co. v Marchese, 96 AD3d 791, 791-792; see CPLR 6301; Nobu Next Door, LLC v Fine Arts Hous., Inc., 4 NY3d 839, 840). "The decision to grant or deny a preliminary injunction lies within the sound discretion of the Supreme Court" (Arthur J. Gallagher & Co. v Marchese, 96 AD3d at 792; see Doe v Axelrod, 73 NY2d 748, 750).
Here, the petitioner/plaintiff, Armandia Realty Corp. (hereinafter Armandia), failed to demonstrate its claim of irreparable injury absent a preliminary injunction, as the alleged injuries were all economic in nature (see Matter of Rice, 105 AD3d 962, 963). In addition, Armandia failed to demonstrate a likelihood of success on the merits (see Matter of Rice, 105 AD3d at 963; Family-Friendly Media, Inc. v Recorder Tel. Network, 74 AD3d 738).
Accordingly, the Supreme Court providently exercised its discretion in denying Armandia's motion for preliminary injunctive relief.
SKELOS, J.P., BALKIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court